UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6372



MICHAEL KANARD MAY,

                                           Petitioner - Appellant,

          versus


LARRY   MILLER,    Superintendent,   Foothills
Correctional    Institution;   THEODIS   BECK,
Secretary of North Carolina Department of
Correction,

                                           Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-02-374-5-BO)


Submitted:   June 19, 2003                 Decided:   July 10, 2003


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Kristin Davis Parks, NORTH CAROLINA PRISONER LEGAL SERVICES, INC.,
Raleigh, North Carolina, for Appellant. Clarence Joe DelForge, III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Michael Kanard May, a North Carolina prisoner, seeks to appeal

the district court’s order denying relief on his petition filed

under 28 U.S.C. § 2254 (2000).           An appeal may not be taken from the

final order in a habeas corpus proceeding unless a circuit justice

or judge issues a certificate of appealability.                         28 U.S.C. §

2253(c)(1) (2000).

       The district court granted a certificate of appealability with

respect    to     May’s   claim   that     the    North      Carolina    short-form

indictment for murder violates Apprendi v. New Jersey, 530 U.S. 466

(2000).        Upon our review, we affirm the district court’s order

denying relief for the reasons stated by the district court.                    See

May v. Miller, No. CA-02-374-5-BO (E.D.N.C. Jan. 22, 2003).

       May also claims that his constitutional rights were violated

when the trial court denied a request for a jury instruction as to

an alleged agreement between the State and a defense witness, and

that evidence of this agreement was suppressed and misrepresented

by the State to the jury and defense counsel.                As to this claim, we

have independently reviewed the record and find that May has failed

to make a substantial showing of the denial of a constitutional

right.    28 U.S.C. § 2253(c)(2) (2000); Miller-El v. Cockrell, 537

U.S.     322    (2003).     Accordingly,         we   deny    a   certificate    of

appealability and dismiss as to this claim.               We dispense with oral

argument because the facts and legal contentions are adequately


                                          2
presented in the materials before the court and argument would not

aid the decisional process.




                              AFFIRMED IN PART, DISMISSED IN PART




                                3